           Case 1:19-cv-06866-RA Document 20 Filed 06/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                         USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC#:
 MICHELLE MOTA,                                                      DATE FILED: 6-8-20

                             Plaintiff,
                        v.                                             19-CV-6866 (RA)

 MARKELL REAL ESTATE GROUP LLC,                                             ORDER
 MARK CAMPBELL, AND GUY A. BELL,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       Plaintiff filed this action on July 23, 2019. Pursuant to the Southern District’s Second

Amended Standing Administrative Order regarding counseled employment discrimination cases,

this case was designated for automatic referral under the Court’s existing mediation program. A

mediation session was held on February 7, 2020. On February 10, 2020, the parties filed a letter

indicating that the mediation was successful and they had agreed to a settlement in principle, and

requesting 60 days to “fully resolve the matter prior to the automatic dismissal and closure of the

case.” Dkt. 16. On February 11, 2020, the Court ordered––in light of the parties’ settlement in

principle––that the action be “discontinued without costs to any party and without prejudice to

restoring the action to this Court’s docket if the application to restore the action is made within

sixty (60) days.” Dkt. 17. The Court advised that “[a]ny application to reopen this action must be

filed within sixty (60) days of this order,” that “any application filed thereafter may be denied

solely on that basis,” and that “[if] the parties seek to have the Court retain jurisdiction to enforce

a settlement agreement, the terms of the agreement must be placed on the public record and ‘so

ordered’ by the Court within the same sixty-day period.” Id. No application to reopen this action
            Case 1:19-cv-06866-RA Document 20 Filed 06/08/20 Page 2 of 2



or for the Court to retain jurisdiction to enforce a settlement agreement was filed within the 60-

day period.

         The Court is now in receipt of Plaintiff’s letter, filed on June 4, 2020. Plaintiff requests

that the Court reopen the case to enforce the settlement agreement and enter judgment against

Defendants. See Dkt. 19. No later than June 12, 2020, Plaintiff shall provide the Court with legal

authority to support its request, including authority as to whether the Court has jurisdiction to

consider this request at this time.

SO ORDERED.

Dated:      June 8, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
